                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION


IAN DOLPHIN,
individually and on behalf of all
others similarly situated                                                 PLAINTIFF


VS.                        CASE NO. 4:18CV00810 PSH


BSTB MOVING, INC.,
and BEN DARNELL                                                       DEFENDANTS


                                       ORDER

      The parties (“Dolphin” and “BTSB”) jointly request the Court’s approval of

their settlement agreement and of their motion to dismiss the case with prejudice.

Docket entry no. 99.

      This Fair Labor Standards Act (“FLSA”) case has been ongoing since October

2018, and one hundred entries are on the docket. The parties have zealously litigated

the case. The Settlement Agreement of the parties, attached to their motion, has been

carefully reviewed.

      The Court recognizes that it is not bound by the parties’ agreement. The

Court’s role in reviewing the proposed settlement in an FLSA case is to consider if the

litigation involves a bona fide dispute and the proposed settlement is fair and equitable
                                           1
to all parties. The Court’s function is well stated in Stainbrook v. Minnesota

Department of Public Safety, 239 F. Supp. 3d 1123 (D.C. Minn. 2017):

      A settlement addresses a bona fide dispute when it reflects a reasonable
      compromise over issues that are actually in dispute. See D.A. Schulte,
      Inc. v. Gangi, 328 U.S. 108, 115, 66 S.Ct. 925, 90 L.Ed. 1114 (1946). To
      determine whether settlement terms are fair and equitable to all parties,
      a district court may consider a multitude of factors, including (1) the
      stage of the litigation and the amount of discovery exchanged, (2) the
      experience of counsel, (3) the probability of the plaintiff's success on the
      merits, (4) any overreaching by the employer in the settlement
      negotiations, and (5) whether the settlement is the product of arm's
      length negotiations between represented parties based on the merits of
      the case. King v. Raineri Constr., LLC, No. 4:14-CV-1828, 2015 WL
      631253, at *2 (E.D.Mo. Feb. 12, 2015) (citing Carrillo v. Dandan Inc.,
      51 F.Supp.3d 124, 132 (D.D.C. 2014)). A district court's review is
      properly limited to the “terms precisely addressing the compromised
      monetary amounts [that] resolve [the] pending wage and overtime
      claims.”Carrillo, 51 F.Supp.3d at 134.

239 F. Supp. 3d at 1126. See also Barbee v. Big River Steel, LLC, 927 F.3d 1024 (8th


Cir. 2019).


      The Court is satisfied that a bona fide dispute exists and finds the proposed

settlement is the product of arm’s length negotiations between represented parties.

Accordingly, the Court finds the settlement to be fair and equitable to all the parties.

The Court also finds that the parties negotiated payment of attorney’s fees separately

from and after they reached a settlement of the plaintiffs’ claims. For these reasons,

the motion to approve the settlement agreement and dismiss the case with prejudice

                                           2
(docket entry no. 99) is GRANTED. The Court denies all other pending motions as

MOOT.

       IT IS SO ORDERED this 6th day of July, 2021.



                                    __________________________________
                                    UNITED STATES MAGISTRATE JUDGE




                                      3
